Construing the findings, conclusions and decree, as amended, as holding that Hill and Gauchay, respondents, in diverting water through their concrete flume and conveying it thence on to their lands, should not interfere with what otherwise would be the surface flow from Indian Creek to Medicine Lodge Creek, I concur. In other words, the surface flow below the lower end of the flume and where Indian Creek joins Medicine Lodge Creek is to be maintained as though Hill and Gauchay had not diverted any water into their flume.